DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Applicant’s amendment filed on June 9, 2022 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Christides U.S. Patent Application Publication No. 2019/0182055 A1 in view of Madhavan et al (hereinafter “Madhavan”) U.S. Patent Application Publication No. 2019/0266178 A1 and further in view of Zanter U.S. Patent Application Publication No. 2016/0070778 A1 and/or Messier et al (hereinafter “Messier”) U.S. Patent Application Publication No. 2011/0041136 A1.

As per claims 1, 7 and 14, Christides discloses a resource-based distributed public ledger system, comprising:
a non-transitory memory (see fig. 6, which discloses memory 606); and
one or more hardware processors coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations comprising:
generating, by a transaction generating subsystem included in a wallet application of a computing device of a user, first transaction information for a first transaction that is configured to provide for a transfer of a digital asset to a payee via a primary distributed public ledger that is maintained by a plurality of computing devices;
receiving, at the transaction broadcasting system included in the computing device of the user, from each computing device in the plurality of computing devices transaction processing resource information that enables processing the first transaction as part of first block to be added to the primary distributed public ledger; 
identifying, by a transaction broadcasting subsystem provided by a wallet application, transaction processing resource information that was provided by each computing device included in the plurality of computing devices prior to the receiving of the first transaction information (0046, which discloses that “The task manager 162 may identify those resources and the best member candidates for assigning the task based on member resources 164 identified in the blockchain 130 and the peer members' decision 180.”);
selecting, by a transaction broadcasting subsystem and using the transaction processing resource information that was provided by each computing device included in the plurality of computing devices, a subset of the plurality of computing devices for processing the first transaction (0043, which discloses that: “For example, if a task having various requirements and a large amount of computing resources is identified, the members may be selected/de-selected to participate in the task completion effort based on their known computing resource levels and previously logged blockchain data based on distributed and varying membership statuses,.”; 0076); and
transmitting, by a transaction broadcasting subsystem and via a network to only the subset of the plurality of computing devices, the first transaction information for the first transaction in order to cause a first computing device in the subset of the plurality of computing devices to process the first transaction as part of a first block that is added to the primary distributed public ledger (0008, which discloses that “assigning the one or more task requests to the one or more blockchain members based on the resources available.”).
What Christidis does not explicitly teach is:
generating, by a transaction generating subsystem included in a wallet application of a computing device of a user, first transaction information for a first transaction that is configured to provide for a transfer of a digital asset to a payee via a primary distributed public ledger that is maintained by a plurality of computing devices;
receiving, at the transaction broadcasting system included in the computing device of the user, from each computing device in the plurality of computing devices transaction processing resource information that enables processing the first transaction as part of first block to be added to the primary distributed public ledger
Madhavan discloses a system comprising:
generating, by a transaction generating subsystem provided by a wallet application, first transaction information for a first transaction that is configured to provide for a transfer of a digital asset to a payee via a primary distributed public ledger that is maintained by a plurality of computing devices (0003, which discloses that “For example, "Party A loans $X to Party B" could be an entry representative of a transaction in a ledger.  "Party B repays $X to Party A" may be a subsequent entry of another transaction in that ledger.”);
Zanter and/or Messier discloses a system comprising comprising:
receiving, at the transaction broadcasting system included in the computing device of the user, from each computing device in the plurality of computing devices transaction processing resource information that enables processing the first transaction as part of first block to be added to the primary distributed public ledger (Zanter: 0065, which discloses that “The communications component 149 may include a distribution component 145 to control the distribution of the task instructions 110 among the node devices 500. More specifically, the communications component 149 may recurringly receive status information from each of multiple ones of the node devices 500, and may use such information to select at least a subset of those node devices 500 to distribute the task instructions 110 to based on indications of which ones of the node devices 500 have sufficient available resources to perform at least part of a database calculation.”; Messier: 0007, which discloses that “The plurality of nodes includes a base node including a processing subsystem configured to receive the computational task, select a subset of available nodes from the plurality of nodes based upon a present status, processing capability, distance, network throughput, range, resources, features, or combinations thereof of the plurality of nodes,…”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Christides and incorporate a system, comprising: generating, by a transaction generating subsystem included in a wallet application of a computing device of a user, first transaction information for a first transaction that is configured to provide for a transfer of a digital asset to a payee via a primary distributed public ledger that is maintained by a plurality of computing devices; receiving, at the transaction broadcasting system included in the computing device of the user, from each computing device in the plurality of computing devices transaction processing resource information that enables processing the first transaction as part of first block to be added to the primary distributed public ledger in view of the teachings of Madhavan and Zanter and/or Messier in order to support high transaction processing throughput or a high rate of clearing transaction processing thus enhancing efficiency in transaction processing.

As per claims 2, 8, and 15, Christidis further discloses the system, wherein the operations further comprise:
receiving, through the network from each computing device included in the plurality of computing devices, the transaction processing resource information (0046; 0048); and
storing the transaction processing resource information in a database, wherein the database is accessible to identify the transaction processing resource information (0046; 0048).

As per claims 4, 11 and 18, Christidis further discloses the system, wherein the selecting is based on each of the computing devices in the subset of the plurality of computing devices being associated with transaction processing resource information that satisfies a minimum processing efficiency level (0046; 0048).

As per claims 5, 12 and 19, Christidis further discloses the system, wherein the selecting is based on each of the computing devices in the subset of the plurality of computing devices being associated with transaction processing resource information that satisfies a minimum energy cost level (0076).

As per claims 6, 13 and 20, Christides further discloses the system, wherein the operations further comprise:
determining a time period utilized by the first computing device in processing the first transaction as part of the first block that is added to the primary distributed public ledger (0047; 0051; 0057); and
storing the time period as part of the transaction processing resource information associated with the first computing device (0047; 0051; 0057).

As per claims 10 and 17, Christidis failed to explicitly discloses the method, wherein the secondary distributed public blockchain is a sidechain that is linked to the primary distributed public crypto currency blockchain via the secondary distributed public crypto currency blockchain address.
Madhavan discloses the method, wherein the secondary distributed public blockchain is a sidechain that is linked to the primary distributed public crypto currency blockchain via the secondary distributed public crypto currency blockchain address (0004).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Christides and incorporate a method, wherein the secondary distributed public blockchain is a sidechain that is linked to the primary distributed public crypto currency blockchain via the secondary distributed public crypto currency blockchain address in view of the teachings of Madhavan in order to support high transaction processing throughput or a high rate of clearing transaction processing thus enhancing efficiency in transaction processing.

Claim(s) 3, 9 and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Christides U.S. Patent Application Publication No. 2019/0182055 A1 in view of Madhavan et al (hereinafter “Madhavan”) U.S. Patent Application Publication No. 2019/0266178 A1 and Zanter U.S. Patent Application Publication No. 2016/0070778 A1 and/or Messier et al (hereinafter “Messier”) U.S. Patent Application Publication No. 2011/0041136 A1 as applied to claim 1 and 7 above, and further in view of Komenda et al (hereinafter “Komenda”) U.S. Patent Application Publication No. 2019/0057454 A1.

As per claims 3 and 9, Christidis failed to explicitly disclose the system, wherein the operations further comprise:
storing the transaction processing resource information of each computing device included in the plurality of computing devices in a secondary distributed public ledger linked to the primary distributed public ledger using a secondary distributed public ledger address stored in the primary distributed public ledger, wherein the secondary distributed public ledger is accessible to identify the transaction processing resource information.
Komenda discloses the system, wherein the operations further comprise:
storing the transaction processing resource information of each computing device included in the plurality of computing devices in a secondary distributed public ledger linked to the primary distributed public ledger using a secondary distributed public ledger address stored in the primary distributed public ledger, wherein the secondary distributed public ledger is accessible to identify the transaction processing resource information (0030).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Christides and incorporate a system, wherein the operations further comprise: storing the transaction processing resource information of each computing device included in the plurality of computing devices in a secondary distributed public ledger linked to the primary distributed public ledger using a secondary distributed public ledger address stored in the primary distributed public ledger, wherein the secondary distributed public ledger is accessible to identify the transaction processing resource information in view of the teachings of Komenda in order to support high transaction processing throughput or a high rate of clearing transaction processing thus enhancing efficiency in transaction processing.

As per claim 16, Christidis failed to explicitly disclose the system, wherein the operations further comprise:
receiving, through the network from each computing device included in the plurality of computing devices, the transaction processing resource information as part of a respective second transaction broadcast by each computing device included in the plurality of computing devices, wherein each respective second transaction is directed to a secondary distributed public ledger address in the primary distributed public ledger; and
processing each second transaction as part of at least one second block that is provided in the primary distributed public ledger in order to store the transaction processing resource information received from each computing device included in the plurality of computing devices in a secondary distributed public ledger, wherein the secondary distributed public ledger is accessible to identify the transaction processing resource information.
Komenda discloses the system, wherein the operations further comprise:
receiving, through the network from each computing device included in the plurality of computing devices, the transaction processing resource information as part of a respective second transaction broadcast by each computing device included in the plurality of computing devices, wherein each respective second transaction is directed to a secondary distributed public ledger address in the primary distributed public ledger (0030); and
processing each second transaction as part of at least one second block that is provided in the primary distributed public ledger in order to store the transaction processing resource information received from each computing device included in the plurality of computing devices in a secondary distributed public ledger, wherein the secondary distributed public ledger is accessible to identify the transaction processing resource information (0030).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Christides and incorporate the system, wherein the operations further comprise: receiving, through the network from each computing device included in the plurality of computing devices, the transaction processing resource information as part of a respective second transaction broadcast by each computing device included in the plurality of computing devices, wherein each respective second transaction is directed to a secondary distributed public ledger address in the primary distributed public ledger; and processing each second transaction as part of at least one second block that is provided in the primary distributed public ledger in order to store the transaction processing resource information received from each computing device included in the plurality of computing devices in a secondary distributed public ledger, wherein the secondary distributed public ledger is accessible to identify the transaction processing resource information in view of the teachings of Komenda in order to support high transaction processing throughput or a high rate of clearing transaction processing thus enhancing efficiency in transaction processing.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        June 22, 2022